DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the construction element with a string of claim 44 and the construction element with a door of claim 45 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 40 claims “wherein the user-selected toy construction model is not predefined” (emphasis added).  The phrase is not present in the spec (i.e. “predefined” is not in the spec).  In addition, completely consistent with MPEP 2173.05(i) (and as stated to applicant in the after-final interview), “the mere absence of a positive recitation is not the basis for an exclusion”.  Restated, applicant tries to undermine the prior art by reciting a negative limitation that has no basis in the original disclosure.   As such, in accordance with MPEP 2173.05(i), a written description rejection is set forth. 
Claims 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 41 claims “a natural behavior of the toy”.  The phrase is not present in the spec.  If applicant believes that the Examiner has reached this rejection in error, then the term as least needs to be added to the spec (i.e. a spec objection) under MPEP 608.01(o).
Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 46 claims “a typically desired behavior associated with the item”.  The phrase is not present in the spec.  If applicant believes that the Examiner has reached this rejection in error, then the term as least needs to be added to the spec (i.e. a spec objection) under MPEP 608.01(o).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 36 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 36 is dependent on claim 35 which has been cancelled.  For purposes of examination, the Examiner will construe claim 36 dependent on claim 33.
Claims 41-45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “natural” in claims 41-44 is somewhat ambiguous (i.e. it is unclear with functions are encompassed by the term “natural”).  In addition, the term is not defined within the specification.  
Claims 42-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims  42-44 all recite the limitation "the expected natural behavior” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “typically” in claims somewhat ambiguous (i.e. it is unclear with functions are encompassed by the term “typically”).  In addition, the term is not defined within the specification.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 9-12, 16, 17, 19-23, 25, 31-34, 36, 37, and 39-46 are rejected under 35 U.S.C. 103 as unpatentable over KÆRSGAARD et al. (herein “KÆRSGAARD”; US Pub. No. 2017/0144083 A1) in view of Hamilton et al. (herein “Hamilton”; US Pub. No. 2018/0025139 A1) as evidenced by Kronberger et al. (herein “Kronberger”; US Pub. No. 2012/0231699 A1). 
Regarding claim 1, KÆRSGAARD discloses a modular toy construction system, comprising: a plurality of interactive toy construction elements (Fig. 8; noting “plurality” only requires two), each interactive toy construction element comprising a sensor and/or a function device (par. [0061]-[0066]; noting the functional construction element), the function device operable to perform a user-perceivable function (pars. [0036] and [0073]); each interactive toy construction element further comprising a first communications circuit configured to wirelessly communicate signals (pars. [0060]-[0062]); the toy construction system further comprising at least one control toy construction element comprising a processing circuit (par. [0069]; referred to as an “input construction element”; noting only one is required) and a second communications circuit (par. [0070] and Figs. 5A-5B; noting the communications antenna); the second communications circuit being configured to communicate with one or more of the plurality of interactive toy construction elements (par. [0076]-[0077]); wherein the control toy construction element and a set of one or more of the interactive toy construction elements are configured to form a one or more variable networks of communicating nodes depending upon the user assembly (pars. [0076]-[0077]; and Figs. 6-8; noting it is obvious that different constructions may be created), and wherein the processing circuit is configured to control the interactive toy construction elements of the toy construction model so as to coordinate control of the function devices to model a desired model behavior of the user-selected toy construction model, wherein the desired model behavior represents a function of the item (par. [0106]; noting control of the motors and turning the car, see also par. [0107]).  It is noted that KÆRSGAARD does not specifically disclose wherein the processing circuit is configured to determine a network topology of the one or more variable networks formed by the user; wherein the control toy construction element is configured to detect, when the control toy construction element and the set of interactive toy construction elements are directly or indirectly interconnected with each other by the user so as to form a user-selected toy construction model representing an item, a physical topology of the set of interactive toy construction elements in the user-selected toy construction model, from the determined network topology; and wherein the processing circuit is configured to control the interactive toy construction elements based on the detected physical topology.  However, Hamilton discloses a similar toy construction system using smart blocks (pars. [0051]-[0052]) wherein the processing circuit is configured to determine a network topology of the one or more variable networks formed by the user (Fig. 1 and par. [0036]; noting it is obvious that multiple targets can be selected by the user); wherein the control toy construction element is configured to detect, when the control toy construction element and the set of interactive toy construction elements are directly or indirectly interconnected with each other by the user so as to form a user-selected toy construction model representing an item, a physical topology of the set of interactive toy construction elements in the user-selected toy construction model, from the determined network topology (par. [0056]-[0057] and par. [0066]); and wherein the processing circuit is configured to control the interactive toy construction elements of the toy construction model based on the detected physical topology (par. [0066]; noting the bricks may signal for a correct/incorrect combination).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify KÆRSGAARD to use the above claimed features as suggested and taught by Hamilton because doing so would be use of a known technique (allowing the smart blocks to determine in a block arrangement is correct) to improve a similar product (a block toy using smart blocks with a control toy construction element) in the same way (allowing the control toy construction elements of the smart blocks to determine if a block arrangement is correct to provide a predefined target/building relationship – see Hamilton: par. [0011]).  Finally, it is noted that the combined KÆRSGAARD and Hamilton do not specifically disclose that the function device wirelessly harvest energy for operating the function device and/or the sensor.  However, KÆRSGAARD discloses wireless transmission (par. [0062]), the ability to passively power functional elements (par. [0004]) and a passive capacitor to store energy for a functional element (par. [0064]; noting a rechargeable electric capacitor; see Kronberger: par. [0017] as evidence that a rechargeable capacitor is known to be a passive wireless transmission of energy/power).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined KÆRSGAARD and Hamilton to make the function device wirelessly harvest energy for operating the function device and/or the sensor as taught and suggested by KÆRSGAARD because doing so would be use of a known technique (passively powering functional devices) to improve a similar product (a functional element allows for wireless transmission and can have a passive energy source) in the same way (passively powering functional devices having the passive energy source via wireless transmission).
Regarding claim 2, combined KÆRSGAARD and Hamilton disclose that the modular toy construction system is configured to impose structural rules for physically interconnecting the toy construction elements of the toy construction system; and wherein the processing circuit is further configured to detect the physical topology using the structural rules (Hamilton: pars. [0044] and [0066]; noting the extent of matching and non-matching).
Regarding claim 3, combined KÆRSGAARD and Hamilton disclose that the first communications circuit is configured for contactless, ultra-short-range communication, and for contactless energy transfer (KÆRSGAARD: pars. [0061] to [0062]; noting the latter is possible given the structure; see also par. [0064] and Kronberger: par. [0017] as evidence that a rechargeable capacitor is known to be passive wireless transmission of energy/power).
Regarding claim 4, combined KÆRSGAARD and Hamilton disclose that the at least one control toy construction element comprises a rechargeable energy storage device (KÆRSGAARD: par. [0102]) and the control toy construction element comprises an energy receiving circuit for wirelessly receiving energy and for charging the energy storage device (KÆRSGAARD: pars. [0062] and [0064]; and Kronberger: par. [0016] as evidence some charging circuit would be inherent).
Regarding claim 5, combined KÆRSGAARD and Hamilton disclose that the processing circuit is configured to receive sensor data from one or more of the interactive toy construction elements and to generate control signals for controlling the user-perceivable function of one or more of the interactive toy construction elements (KÆRSGAARD: pars. [0061] and [0077]).
Regarding claim 6, combined KÆRSGAARD and Hamilton disclose that the second communications circuit is further configured to wirelessly transfer energy to the one or more interactive toy construction elements (KÆRSGAARD: par. [0064] and Kronberger: par. [0017] as evidence that a rechargeable capacitor is known to be passive wireless transmission of energy/power).
Regarding claim 9, combined KÆRSGAARD and Hamilton disclose that the control toy construction element is configured to detect a presence of any other control toy construction elements in a vicinity of the control toy construction element and actuate a function based on the presence (KÆRSGAARD: par. [0091]-[0095]; noting it may proceed to a “operational mode” which may produce a function).
Regarding claim 10, combined KÆRSGAARD and Hamilton disclose that the control toy construction element is configured to receive one or more program instructions from a controller and store the one or more program instructions for controlling a behavior of the control toy construction element; and execute the one or more program instructions (KÆRSGAARD: pars. [0071] and [0091]-[0095]; noting it can receive and store info from the tag; also see pars. [0110]-[0111]; noting communication with a tablet).
Regarding claim 11, combined KÆRSGAARD and Hamilton disclose that the control toy construction elements include a processing unit operable to infer one or more user-selected functions from one or more sensor inputs received by one of the plurality of interactive toy construction element communicatively coupled to the at least one control toy construction element (KÆRSGAARD: pars. [0119] and [0069]; noting obvious from the disclosure).
Regarding claim 12, combined KÆRSGAARD and Hamilton disclose that the control construction element includes a third communications circuit operable for short-range, wireless communications (KÆRSGAARD: pars. [0104], [0110], and [0062]; noting it is obvious to apply this to the control construction element, if not specifically disclosed) to establish wireless communications with a remote electronic device (KÆRSGAARD: pars. [0104] and [0110]; noting a tag or tablet), wherein the remote electronic device is configured to communicate with any control toy construction elements of a toy construction model to receive information from the control construction elements about one or more interactive toy construction elements coupled to the control toy construction elements (KÆRSGAARD: pars. [0104] and [0110]-[0111]; noting this is completely functionally possible given the structure).
Regarding claim 15, combined KÆRSGAARD and Hamilton disclose that the remote
electronic device is configured to receive information from the control construction element about one or more interactive toy construction elements coupled to the control toy construction element (KÆRSGAARD: pars. [0110]-[0113]; noting the remote control/tablet can communicate data with an interactive construction element).
	Regarding claim 16, combined KÆRSGAARD and Hamilton disclose that the remote electronic device is configured to control operation of the control construction element and/or of one or more interactive toy construction elements coupled to the control toy construction element (KÆRSGAARD: pars. [0110]-[0113]).
	Regarding claim 17, combined KÆRSGAARD and Hamilton disclose that at least one of the plurality of interactive toy construction elements is a passive interactive toy construction element without own energy storage device (KÆRSGAARD: par. [0004]; noting this paragraph describes prior art; but noting this variant is still obvious and well known in the art) and at least one of the plurality of interactive toy construction elements comprises an energy storage device (KÆRSGAARD: par. [0064]; noting a “rechargeable electric capacitor).
Regarding claim 19, combined KÆRSGAARD and Hamilton disclose that the plurality of interactive toy construction elements includes: at least a first interactive toy construction element comprising a first type of function device;  and at least a second interactive toy construction element comprising a second type of function device, different from the first type of function device (KÆRSGAARD: pars. [0065], [0069] and [0073]; noting different functions for each block is obvious).
Regarding claim 20, combined KÆRSGAARD and Hamilton disclose that the plurality of interactive toy construction elements includes: at least a first interactive toy construction element comprising a first type of sensor; and at least a second interactive toy construction element comprising a second type of sensor, different from the first type of sensor (KÆRSGAARD: par. [0069] and [0073]; par. [0069] specifically stating that elements may contain both a function device and sensor; emphasis added).
Regarding claim 21, combined KÆRSGAARD and Hamilton disclose that at least one of the interactive toy construction elements comprises a function device and sensor (KÆRSGAARD: par. [0069]; last sentence); wherein the function device is configured to perform a user-perceivable function (KÆRSGAARD: pars. [0036] and [0073], the user-perceivable function being perceivable as a first physical quantity (KÆRSGAARD: par. [0073]); and wherein the sensor is operable to sense the first physical quantity (KÆRSGAARD: pars. [0064]-[0065] and [0073]; noting “rotation” is one example).
Regarding claim 22, combined KÆRSGAARD and Hamilton disclose that at least one of the interactive toy construction elements comprises a motor and an encoder (KÆRSGAARD: par. [0064] and [0073]; noting a motor and a sensor to measure “rotation” or “speed of rotation” makes obvious an “encoder”).
Regarding claim 23, combined KÆRSGAARD and Hamilton disclose that the at least one of the interactive toy construction elements comprises a light source and a light detector (KÆRSGAARD: pars. [0065]-[0066] and [0073]; noting a light, lamp, or LED and a sensor for “visible light signals’) and at least one of the interactive toy construction elements comprises a sound source and a sound detector (KÆRSGAARD: pars. [0066] and [0073]; noting audible sounds and a sensor for sound pressure).
Regarding claim 25, combined KÆRSGAARD and Hamilton disclose that at least two of the interactive toy construction elements are configured such that their respective function devices interact with each other to perform a combined function when the interactive toy construction elements are interconnected with each other in a predetermined manner (KÆRSGAARD: pars. [0036] and [0095]; noting entire subsets of constructive elements may be controlled in concert).
Regarding claim 31, combined KÆRSGAARD and Hamilton disclose that each of the interactive toy construction elements comprises coupling members for detachably attaching the interactive toy construction element to other toy construction elements of the toy construction system (KÆRSGAARD: par. [0057]).
Regarding claim 32, combined KÆRSGAARD and Hamilton disclose an electronic toy having an image capturing device and being configured to capture one or more images of a play scene including one or more interactive toy construction elements and/or control toy construction elements (Hamilton: par. [0047]).
Regarding claim 33, combined KÆRSGAARD and Hamilton disclose that the electronic toy is configured to process the captured one or more images so as to detect one or more aspects of the play scene (Hamilton: par. [0047]; noting an image would provide many aspects).
Regarding claim 34, combined KÆRSGAARD and Hamilton disclose that the electronic toy is configured to play digital content responsive to the detected one or more aspects of the play scene (Hamilton: pars. [0048]-[0050]; noting a “match score” may be digitally presented based on the structure).
Regarding claim 36, combined KÆRSGAARD and Hamilton disclose that the electronic toy is configured to send control signals to one or more interactive toy construction elements and/or control toy construction elements included in the play scene (Hamilton: par. [0047] and KÆRSGAARD: pars. [0043] and [0110]; both references making obvious a smart phone or tablet that may be used to both capture images and send information to the blocks).
Regarding claim 37, combined KÆRSGAARD and Hamilton disclose that the electronic toy is configured to send control signals to one or more interactive toy construction elements and/or control toy construction elements included in the play scene responsive to the detected one or more aspects of the play scene (Hamilton: par. [0047] and KÆRSGAARD: pars. [0043] and [0110]; both references making obvious a smart phone or tablet that may be used to both capture images and send information to the blocks based on that image and the amount of matching).
Regarding claim 39, combined KÆRSGAARD and Hamilton disclose that the function device of at least one interactive toy construction element is chosen from: a motor, a light source, and a sound source (KÆRSGAARD: pars. [0063]; noting a motor).
Regarding claim 40, combined KÆRSGAARD and Hamilton disclose that the user-selected toy construction model is not predefined (KÆRSGAARD: pars. [0064] and [0106]; noting numerous items can be created and not predefined).
Regarding claim 41, KÆRSGAARD discloses a modular toy construction system, comprising: a plurality of interactive toy construction elements (Fig. 8; noting “plurality” only requires two), at least two of the interactive toy construction elements including a function device operable to perform a user-perceivable function (pars. [0036] and [0073]) and an element communication circuit (par. [0062]; noting a circuit is inherent); and a control toy construction element comprising a processing circuit (par. [0069]; referred to as an “input construction element”; noting only one is required) and a control communication circuit (par. [0070] and Figs. 5A-5B; noting the communications antenna); the control communications circuit being configured to communicate with the element communication circuit of one or more of the plurality of interactive toy construction elements (par. [0076]-[0077]); wherein the control toy construction element and a set of one or more of the interactive toy construction elements are configured to form a network of communicating nodes (pars. [0076]-[0077]; and Figs. 6-8), when the one or more interactive toy construction elements are interconnected with each other so as to form a coherent spatial structure representing a user-selected toy (par. [0106]; noting a “car); and the processing circuit is configured to coordinate control the function devices of the at least two interactive toy construction elements of the toy construction model so as to perform the natural behavior with the toy (par. [0106]).  It is noted that KÆRSGAARD does not specifically disclose that the processing circuit is configured to determine a network topology of the network, the control toy construction element is configured to determine: a physical topology of the one or more interactive toy construction elements in the coherent spatial structure from the determined network topology; and a natural behavior of the toy based on the physical topology.  However, KÆRSGAARD makes obvious a natural function of the toy construction model based on the network topology (par. [0106]; noting activating motors on the wheels for a car).  In addition, Hamilton disclose that the processing circuit is configured to determine a network topology of the network ([0066]), the control toy construction element is configured to determine: a physical topology of the one or more interactive toy construction elements in the coherent spatial structure from the determined network topology; and a behavior of the toy based on the physical topology (par. [0066]; noting visible illumination based on topography).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify KÆRSGAARD to use the above claimed features as suggested and taught and suggested by Hamilton because doing so would be use of a known technique (allowing the smart blocks to provide a function to the blocks based on the topology of the blocks) to improve a similar product (a block toy using smart blocks that can provide a natural function based on the block topology) in the same way (allowing the blocks to signal to the user that the blocks are connected in a correct topology, the signal being a natural function based on the topology of the blocks).  
Regarding claim 42, the combined KÆRSGAARD and Hamilton disclose that the toy represents a vehicle and the expected natural behavior is coordinating movement of the function devices of the interactive toy construction elements to propel the vehicle (KÆRSGAARD: pars. [0106] and [0064]; turning left or right or motor driven wheels).
Regarding claim 43, it is noted that the combined KÆRSGAARD and Hamilton do not specifically disclose that the toy represents a figurine and the expected natural behavior is coordinating movement of the function devices of the interactive toy construction elements for movement of the figurine.  However, the Examiner notes that the construction elements in KÆRSGAARD may functionally be assembled to create a “figurine” (Figs. 6-8).  In addition, KÆRSGAARD specifically discloses the use of a motor to move objects (par. [0064]).  As such, the Examiner notes that it would be functionally possible to create a figurine that moves based on the KÆRSGAARD disclosure.  In the alternative, regarding the exact shape of the toy, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)(see applicant’ spec, page 51, line 26 to page 52, line 2; noting it appears all that is required is a motor to impart motion, and the specific overall shape of the toy is not important).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the figurine with movement could be created given the KÆRSGAARD disclosure, or in the alternative, that the exact toy construction shape would not be important as long as the toy had a motor to impart movement.
Regarding claim 44, the combined KÆRSGAARD and Hamilton disclose that the toy represents a construction device and the expected natural behavior is coordinating movement of the function devices of the interactive toy construction elements to reel a string (KÆRSGAARD: par. [0064]; winding up a string).
Regarding claim 45, the combined KÆRSGAARD and Hamilton disclose that the toy represents a space with a door and the desired behavior is coordinating movement of the function devices of the interactive toy construction elements to open the door as one of the interactive toy construction elements approaches a predetermined distance from the door (KÆRSGAARD: par. [0064]; opening a door).
Regarding claim 46, KÆRSGAARD discloses a modular toy construction system, comprising: a plurality of interactive toy construction elements (Fig. 8; noting “plurality” only requires two), at least one interactive toy construction element including a function device operable to perform a user-perceivable function (pars. [0036] and [0073]) and an element communication circuit (par. [0062]; noting a circuit is inherent); and a control toy construction element comprising a processing circuit (par. [0069]; referred to as an “input construction element”; noting only one is required) and a control communication circuit (par. [0070] and Figs. 5A-5B; noting the communications antenna); the control communications circuit being configured to communicate with the element communication circuit (par. [0076]-[0077]); wherein the control toy construction element and the plurality of interactive toy construction elements are configured by a user to selectively couple together to form a coherent spatial structure resembling an item (par. [0106]; noting a “car); and the processing circuit is configured to: and control the function device so as to perform the typically desired behavior with the coherent spatial structure (par. [0106]).  It is noted that KÆRSGAARD does not specifically disclose that the processing circuit is configured to: determine a physical topology of the coherent spatial structure; select a typically desired behavior associated with the item based on the physical topology.  However, KÆRSGAARD makes obvious a typically desired function of the toy construction model based on the network topology (par. [0106]; noting activating motors on the wheels for a car).  In addition, Hamilton discloses that that the processing circuit is configured to determine a physical topology of the coherent spatial structure ([0066]), select a desired behavior associated with the item based on the physical topology (par. [0066]; noting visible illumination based on topography).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify KÆRSGAARD to use the above claimed features as suggested and taught and suggested by Hamilton because doing so would be use of a known technique (allowing the smart blocks to provide a function to the blocks based on the topology of the blocks) to improve a similar product (a block toy using smart blocks that can provide a typical desired behavior based on the block topology) in the same way (allowing the blocks to signal to the user that the blocks are connected in a correct topology, the signal being a typically desired behavior based on the topology of the blocks).  

Claims 26, 27, 29, and 30 are rejected under 35 U.S.C. 103 as unpatentable over KÆRSGAARD et al. (herein “KÆRSGAARD”; US Pub. No. 2017/0144083 A1) in view of Hamilton et al. (herein “Hamilton”; US Pub. No. 2018/0025139 A1) as evidenced by Kronberger et al. (herein “Kronberger”; US Pub. No. 2012/0231699 A1) and in further view of Martinez et al. (herein “Martinez”; US Pub. No. 2014/0011421 A1). 
Regarding claim 26, combined KÆRSGAARD and Hamilton do not specifically disclose one or more electronic figurines, the electronic figurine comprises a rechargeable energy storage device, a processing unit and a communications circuit operable for short-range wireless communications.  However, Martinez discloses one or more electronic figurines (Fig. 20), the electronic figurine comprises an energy storage device (par. [0033]; noting power may be in the figure), a processing unit (par. [0033]) and a communications circuit operable for wireless communications (par. [0033]).  In addition, regarding making the energy storage device rechargeable, and the wireless communication short range, the combined KÆRSGAARD and Hamilton make these limitations obvious (KÆRSGAARD: par. [0062] making obvious short range wireless transmission, and par. [0102] making obvious charging).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined KÆRSGAARD and Hamilton to use one or more electronic figurines, the electronic figurine comprises an energy storage device, a processing unit and a communications circuit operable for wireless communications as taught by Martinez because doing so would be combining prior art elements (figurines and toy blocks that can communicate wireless) according to known methods (a simple substitution of one into the other) to yield predictable results (using both toy blocks and figurines in conjunction with one another, their wireless communication allowing for building and matching to a specific design). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined KÆRSGAARD, Hamilton, and Martinez to make the wireless communications short range and the energy storage device rechargeable because these aspects are specifically envisioned by KÆRSGAARD.
Regarding claim 27, combined KÆRSGAARD, Hamilton, and Martinez disclose that the communications circuit of the electronic figurine is operable for short-range wireless communications with one or more of the interactive toy construction elements and/or with one or more control toy construction elements (KÆRSGAARD: pars. [0091]-[0092] and Martinez: par. [0033]; noting wireless interaction within the set would be completely obvious).
Regarding claim 29, combined KÆRSGAARD, Hamilton, and Martinez disclose that the electronic figurine further comprises one or more function devices, in particular a motor and/or a light source and/or a sound source (KÆRSGAARD: par. [0065]; noting it would be obvious to add this to any element in the set as doing so would be merely combining prior art elements (a toy figure and a function device) according to known methods (a simple substitution of one into the other) to yield predictable results (the ability to have the figure operate a function according to the input construction device much like an function construction element).
Regarding claim 30, combined KÆRSGAARD, Hamilton, and Martinez disclose that the electronic figurine further comprises one or more sensors, in particular an encoder and/or a light sensor and/or a sound sensor and/or an accelerometer (KÆRSGAARD: par. [0073]; noting it would be obvious to add this to any element in the set as doing so would be merely combining prior art elements (a toy figure and a sensor) according to known methods (a simple substitution of one into the other) to yield predictable results (the ability to have the figure sense an attribute much like an interactive construction element)).


Response to Arguments
Applicant's arguments filed 5/6/22 have been fully considered but they are not persuasive. 
Applicant initially argues that KÆRSGAARD and Hamilton are “non-analogous art”.  The argument is in no way compelling.  Both references deal with what are essentially known as “smart blocks” (see Hamilton; abstract specifically calling them “smart bricks”).   As such, the two references are not “different fields of endeavor” (noting both references are specifically classified in A63H33/042).  As such, based on the shared classification alone, the two references are analogous art (i.e. the issues of “not pertinent to the particular problem” do not need to be addressed as “field of endeavor” makes them analogous, noting MPEP 2141.01(a) makes this an either/or issue).
Applicant then argues the combination of KÆRSGAARD and Hamilton.  Applicant first argues essentially that KÆRSGAARD and Hamilton disclose different technologies, so that they cannot be combined.  However, regarding bodily incorporation, it has been held that "the question in a rejection for obviousness on a combination of references is what the secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in the basic reference structure.” In re Richman, 165 USPQ 509 (CCPA 1970).  
Applicant then argues that Hamilton does not make obvious the current claim amendments.  Respectfully submitted, applicant argues the references in isolation.  Restated, KÆRSGAARD makes obvious a performed function based on the completed structure of the user (par. [0106]; noting motor control of the wheels based on a car structure or par. [0107]; the sound “volume, pitch or type” of the car).  Hamilton makes obvious the use of providing a user function based on the final topology of the structure (par. [0066]; noting visible light authentication).  Using a natural function of the item based on the topology would be essentially a simple substitution of one element for another (in addition to the KSR rationale applied above).  That is, signaling to the user that the final topology is correct would be a simple substitution of one element (a natural function of the car) for another (visible light authentication of the item) to provide predictable result (the continued ability to show that user that the final topography is correct, the signal to the user being a natural function of the topography such as the control of the motor used at the wheels in a car).
As such, applicant’s arguments are not compelling.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
7/11/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711